DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US 11238506 B1).

Claim 1. Tomlinson et al. disclose a method for damage assessment and classification (read as method for assessing damage of a vehicle based on image data captured by a mobile device (Column 1 lines 10-11)) comprising: 
receiving visual data regarding at least one object to be analyzed (read as a remote server may receive captured image data of a vehicle from a user (Column 5 lines 9-10)); 
analyzing the received visual data so as to detect a presence of damage on the at least one object (read as the remote server processes the image data using a damage assessment model running on the remote server (Column 5 lines 16-17)); 
determining the type of damage detected on the at least one object (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Repair cost is related to the type of damage.); 
classifying the detected damage according to the type of damage (read as  the damage assessment model 42 may function as a classifier…the determined level of damage (e.g., damage classification) (Column 11 lines 29-30 … 38-39).); 
outputting damage information regarding the damage and the type of damage (read as he damage estimator computing device 43 may determine a level of damage to the vehicle based on the processed image data (Column 11 lines 64-66)); 
wherein the analyzing, determining, and classifying steps are performed by a machine learning algorithm (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection (Column 5 lines 17-23)).
The rejection of the claim is based on the combined teaching of several embodiments disclosed by Tomlinson et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Tomlinson et al. in order to use machine learning algorithms to detect damaged objects by analyzing images. This is an important feature since it allows users to decide on the appropriate approach to correct the problem. 

Claim 2. The method of claim 1, Tomlinson et al. disclose 
further comprising: 
determining, by the machine learning algorithm, a location of the damage detected on the at least one object (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data… the remote server, using the damage assessment model, estimates external damage to a first set of parts of the vehicle (i.e., those parts that are visible in the image data) and infers internal damage to a second set of parts of the vehicle (Column 5 lines 25-29)); and 
outputting damage location information regarding the location of the damage (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data… the remote server, using the damage assessment model, estimates external damage to a first set of parts of the vehicle (i.e., those parts that are visible in the image data) and infers internal damage to a second set of parts of the vehicle (Column 5 lines 25-29)).

Claim 5. The method of claim 1, Tomlinson et al. disclose 
further comprising: 
determining a location of the at least one object having the damage detected thereon (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Repair cost is related to the type of damage and the damaged part.); and 
outputting object location information regarding the location of the at least one object (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Such information has to be outputted in order to be worked on).

Claim 6. The method of claim 1, Tomlinson et al. disclose 
wherein the visual data is one or more of an image, a video (read as mages, such as still images, video, and so on (Column 7 lines 31-32), a 3D image, and a live video feed.

Claim 8. Tomlinson et al. disclose a non-transitory computer-readable medium (read as instructions may be stored in a memory element (Column 20 line 6) for damage assessment and classification, comprising instructions stored thereon, that when executed on a processor (read as the remote server processes the image data using a damage assessment model running on the remote server (Column 5 lines 16-17)), perform the steps of: 
receiving visual data regarding at least one object to be analyzed (read as a remote server may receive captured image data of a vehicle from a user (Column 5 lines 9-10)); 
analyzing the received visual data so as to detect a presence of damage on the at least one object (read as the remote server processes the image data using a damage assessment model running on the remote server (Column 5 lines 16-17)); 
determining the type of damage detected on the at least one object (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Repair cost is related to the type of damage.); 
classifying the detected damage according to the type of damage (read as  the damage assessment model 42 may function as a classifier…the determined level of damage (e.g., damage classification) (Column 11 lines 29-30 … 38-39).); 
outputting damage information regarding the damage and the type of damage (read as he damage estimator computing device 43 may determine a level of damage to the vehicle based on the processed image data (Column 11 lines 64-66)). This information must be outputted in order to work on the damage); 
wherein the analyzing, determining, and classifying steps are performed by a machine learning algorithm (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection (Column 5 lines 17-23)).
The rejection of the claim is based on the combined teaching of several embodiments disclosed by Tomlinson et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Tomlinson et al. in order to use machine learning algorithms to detect damaged objects by analyzing images. This is an important feature since it allows users to decide on the appropriate approach to correct the problem.

Claim 9. The non-transitory computer-readable medium of claim 8, Tomlinson et al. disclose 
further comprising: 
determining, by the machine learning algorithm, a location of the damage detected on the at least one object (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection (Column 5 lines 17-23)); and 
outputting damage location information regarding the location of the damage (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Damage plus repair cost must be outputted in order to initiate repairs.).

Claim 12. The non-transitory computer-readable medium of claim 8, Tomlinson et al. disclose 
further comprising: 
determining a location of the at least one object having the damage detected thereon (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Damage plus repair cost must type and location of damage as well as damaged parts.); and 
outputting object location information regarding the location of the at least one object (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Damage plus repair cost must be outputted in order to initiate repairs.).

Claim 13. The non-transitory computer-readable medium of claim 8, Tomlinson et al. disclose 
wherein the visual data is one or more of an image, a video (read as mages, such as still images, video, and so on (Column 7 lines 31-32), a 3D image, and a live video feed.

Claim 15. Tomlinson et al. disclose a computer-implemented system for damage assessment and classification (read as the remote server processes the image data using a damage assessment model running on the remote server (Column 5 lines 16-17)), comprising: 
a communications device configured to receive visual data regarding at least one object to be analyzed (read as a remote server may receive captured image data of a vehicle from a user, as shown in step 200. In particular, the image data may be captured by the user using a mobile device (Column 5 lines 9-12)), and configured to send output data (read as a remote server may receive captured image data of a vehicle from a user (Column 5 lines 9-10)); 
a processor configured to execute a machine learning algorithm to perform the steps (read as the damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data (Column 5 lines 17-21)) of: 
analyzing the received visual data so as to detect a presence of damage on the at least one object (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. (Column 5 lines 17-23)).; 
determining the type of damage detected on the at least one object (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Repair cost is related to the type of damage.); and 
classifying the detected damage according to the type of damage (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23)… the damage assessment model 42 may function as a classifier whose output is based one two or more classes (Column 11 lines 29-31)); 
wherein the output data comprises damage information regarding the damage and the type of damage (read as he damage estimator computing device 43 may determine a level of damage to the vehicle based on the processed image data (Column 11 lines 64-66)). This information must be outputted in order to work on the damage).
The rejection of the claim is based on the combined teaching of several embodiments disclosed by Tomlinson et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Tomlinson et al. in order to use machine learning algorithms to detect damaged objects by analyzing images. This is an important feature since it allows users to decide on the appropriate approach to correct the problem.

Claim 16. The computer-implemented system of claim 15, Tomlinson et al. disclose 
wherein: 
the machine learning algorithm further performs the step of determining a location of the damage detected on the at least one object (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. (Column 5 lines 17-23)); and 
the output data further comprises damage location information regarding the location of the damage (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Damage plus repair cost must type and location of damage as well as damaged parts.).

Claim 18. The computer-implemented system of claim 15, Tomlinson et al. disclose 
wherein: 
the machine learning algorithm further performs the step of determining a certainty of the presence of the damage on the at least one object (read as The damage assessment model may perform modeling and analysis tasks including, for example, and without limitation, classification, regression, estimation, prediction, and detection…the repair cost of the vehicle (Column 5 lines 20-23). Damage plus repair cost must type and location of damage as well as damaged parts.); and 
the output data further comprises confidence information regarding the certainty of the presence of the damage (read as he damage estimator computing device 43 may determine a level of damage to the vehicle based on the processed image data (Column 11 lines 64-66)). This information must be outputted in order to work on the damage).

Claim 19. The computer-implemented system of claim 15, wherein the visual data is one or more of an image, a video (read as mages, such as still images, video, and so on (Column 7 lines 31-32), a 3D image, and a live video feed.


Claims 3,  10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US 11238506 B1) further in view of Hu  et al. (US 20200134800 A1).

Claim 3. The method of claim 2, Tomlinson et al. do not explicitly disclose 
wherein the location information is output as a heatmap overlaid on a representation of the at least one object.
However, in the related field of endeavor Hu et al. disclose: …highlight, as true defect areas, any areas in the super-imposed images having the defects from the difference images that overlap with the rough defect areas of interest from the activation heatmaps [0005]. The idea, of using heatmaps to detect defects in an object, is clearly disclosed by Hu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Hu et al. in order to obtain a set of super-imposed images, and highlight, as true defect areas, any areas in the super-imposed images having the defects from the difference images that overlap with the rough defect areas of interest from the activation heatmaps (Hu et al. [0006]).

Claim 10. The non-transitory computer-readable medium of claim 9, Tomlinson et al. do not explicitly disclose 
wherein the location information is output as a heatmap overlaid on a representation of the at least one object.
However, in the related field of endeavor Hu et al. disclose: …highlight, as true defect areas, any areas in the super-imposed images having the defects from the difference images that overlap with the rough defect areas of interest from the activation heatmaps [0005]. The idea, of using heatmaps to detect defects in an object, is clearly disclosed by Hu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Hu et al. in order to obtain a set of super-imposed images, and highlight, as true defect areas, any areas in the super-imposed images having the defects from the difference images that overlap with the rough defect areas of interest from the activation heatmaps (Hu et al. [0006]).

Claim 17. The computer-implemented system of claim 16, Tomlinson et al. do not explicitly disclose 
wherein the location information is output as a heatmap overlaid on a representation of the at least one object.
However, in the related field of endeavor Hu et al. disclose: …highlight, as true defect areas, any areas in the super-imposed images having the defects from the difference images that overlap with the rough defect areas of interest from the activation heatmaps [0005]. The idea, of using heatmaps to detect defects in an object, is clearly disclosed by Hu et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Hu et al. in order to obtain a set of super-imposed images, and highlight, as true defect areas, any areas in the super-imposed images having the defects from the difference images that overlap with the rough defect areas of interest from the activation heatmaps (Hu et al. [0006]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US 11238506 B1) in view of Kurita et al. (CN 109961421 A).

Claim 4. The method of claim 1, Tomlinson et al. disclose
further comprising: 
determining, by the machine learning algorithm, a certainty of the presence of the damage on the at least one object (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. (Column 5 lines 17-23)); and 
Tomlinson et al. do not explicitly disclose
outputting confidence information regarding the certainty of the presence of the damage.
However, in the related field of endeavor Kurita et al. disclose: the judging unit 152 judges the defect type and represents the judging result is displayed based on the numerical value of the degree of reliability of judging unit 152 judging (English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Kurita et al.. in order to use a judging system to improve the accuracy of a damage detection algorithm.

Claim 11. The non-transitory computer-readable medium of claim 8, Tomlinson et al. disclose
further comprising: 
determining, by the machine learning algorithm, a certainty of the presence of the damage on the at least one object (read as The damage assessment model includes a machine learning program that is trained to identify damage of the vehicle based on the received image data. (Column 5 lines 17-23)); and 
outputting confidence information regarding the certainty of the presence of the damage.
Tomlinson et al. do not explicitly disclose
outputting confidence information regarding the certainty of the presence of the damage.
However, in the related field of endeavor Kurita et al. disclose: the judging unit 152 judges the defect type and represents the judging result is displayed based on the numerical value of the degree of reliability of judging unit 152 judging (English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Kurita et al.. in order to use a judging system to improve the accuracy of a damage detection algorithm.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US 11238506 B1) in view of Soo (JP 6653929 B1).

Claim 7. The method of claim 1, Tomlinson et al. do not explicitly disclose
further comprising: 
receiving error information when the presence of damage on the at least one object is incorrectly detected; and 
recalibrating the machine learning algorithm.
However, in the related field of endeavor Soo discloses: 
receiving error information when the presence of damage on the at least one object is incorrectly detected (read as with the above method, there is a possibility that so-called over-detection (false news) may occur in which a portion that is not originally a defect is erroneously recognized as a defect [0002]); and 
recalibrating the machine learning algorithm (read as … s a technique for adjusting a criterion for detecting a defect in order to reduce the above-mentioned over-detection [0003]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Soo in order to provide an inspection method capable of suppressing the occurrence of at least one of false news and oversight and improving the defect detection accuracy" and the like (Soo [0003]).
`
Claim 14. The non-transitory computer-readable medium of claim 8, Tomlinson et al. do not explicitly disclose
further comprising: 
receiving error information when the presence of damage on the at least one object is incorrectly detected; and 
recalibrating the machine learning algorithm.
However, in the related field of endeavor Soo discloses: 
receiving error information when the presence of damage on the at least one object is incorrectly detected (read as with the above method, there is a possibility that so-called over-detection (false news) may occur in which a portion that is not originally a defect is erroneously recognized as a defect [0002]); and 
recalibrating the machine learning algorithm (read as … s a technique for adjusting a criterion for detecting a defect in order to reduce the above-mentioned over-detection [0003]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Soo in order to provide an inspection method capable of suppressing the occurrence of at least one of false news and oversight and improving the defect detection accuracy" and the like (Soo [0003]).

Claim 20. The computer-implemented system of claim 15, wherein: 
the communications device is further configured to receive error information when the presence of damage on the at least one object is incorrectly detected; and 
the machine learning algorithm further performs the step of recalibrating the machine learning algorithm.
However, in the related field of endeavor Soo discloses: 
the communications device is further configured to receive error information when the presence of damage on the at least one object is incorrectly detected (read as with the above method, there is a possibility that so-called over-detection (false news) may occur in which a portion that is not originally a defect is erroneously recognized as a defect [0002]); and 
the machine learning algorithm further performs the step of recalibrating the machine learning algorithm (read as … s a technique for adjusting a criterion for detecting a defect in order to reduce the above-mentioned over-detection [0003]).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Tomlinson et al. with the teaching of Soo in order to provide an inspection method capable of suppressing the occurrence of at least one of false news and oversight and improving the defect detection accuracy" and the like (Soo [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/           Primary Examiner, Art Unit 2646